Citation Nr: 1434903	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-39 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for a left hip disorder, including as secondary to a service-connected knee disability.

6.  Entitlement to service connection for a right hip disorder, including as secondary to a service-connected knee disability.

7.  Entitlement to service connection for a low back disorder, including as secondary to a service-connected knee disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 3, 2003 to December 4, 2003.  He also served in the Army National Guard from April 1980 until April 2005.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a left knee and a right knee disorder, service connection for a sinus disorder, service connection for hearing loss and tinnitus, service connection for eye problems; service connection for a left hip and a right hip disorder, and service connection for low back problems.  

In June 2011, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge that is no longer with the Board.  On notice that the June 2011 judge was no longer with the Board the Veteran requested, and was granted, another Board hearing, which was held in July 2014 by the undersigned Veterans Law Judge.  Transcripts of both hearings are of record. 

In a rating decision dated in February 2013 the Appeals Management Center (AMC) granted service connection for chronic maxillary sinusitis (claimed as sinus condition), and in a rating decision dated in April 2013 the AMC granted service connection for tinnitus.  The benefits sought, namely service connection, having been granted, these claims are no longer on appeal.

The issues of service connection for a chronic eye disorder, a left hip and a right hip disorder, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pre-existing bilateral hearing disorder worsened during active duty service.

2.  The Veteran injured/tore his right knee meniscus during a period of inactive duty for training in October 1980; and his left and right knee arthritis began during his 2003 active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 1154(a), 5107(b); 38 C.F.R. § 3.306 (2013).

2.  The criteria for service connection for residuals of a right knee meniscal tear are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b); 38 C.F.R. § 3.6 (2013).

3.  Left knee arthritis was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b); 38 C.F.R. § 3.303 (2013).

4.  Right knee arthritis was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability resulting from a disease or injury incurred or aggravated, in line of duty, during a period of active duty for training; or for injury incurred or aggravated, in line of duty, during a period of inactive duty for training; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. §§ 3.6(a), 3.7(m).  

A. Hearing loss 

The Veteran seeks service connection for hearing loss on the grounds that his hearing worsened/was aggravated during active duty service in 2003.  During his 2014 Board hearing he testified that he was exposed to constant, excessively loud weapons fire during his service in the midst of an armed conflict in Turkey (see 2014 Board Hearing Transcript, pp. 3-4), and that his hearing was permanently worsened by this exposure.  He testified that the extent of the damage became apparent when he was returned, while still active duty, to the quieter environs of his duty station in Germany; at which time he, and others, noticed that the Veteran was asking others to repeat what they were saying to him.  

Medical records confirm that the Veteran entered on active duty service with hearing loss, so the presumption of soundness as regards the Veteran's hearing acuity is rebutted.  Additionally, active duty military records confirm that the Veteran worked in ammunitions and was stationed at a military outpost in Turkey; so the Board finds the Veteran's allegation of exposure to excessive loud noise during active duty to be consistent with the circumstances of his service, and the Veteran's account of an obvious worsening in his hearing during active duty service to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  See also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection' " (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Finally, and after review of all of the entire record, the Board is unable to find, by clear and unmistakable evidence, that the increase in symptomatology during service was due to the natural progress of the disease.  See, e.g., Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the veteran's repeated complaints of foot pain in service signaled an aggravation of his pre-existing foot disorder).  Therefore, and in accordance with 38 C.F.R. § 3.306, service connection for bilateral hearing loss is established.  

B. Knees 

Military records confirm that the Veteran twisted his right knee while on National Guard duty in October 1980; and there is no allegation or evidence of any right knee problem prior to this event.  Diagnosis by a military provider was rule out meniscal tear, and the Veteran was placed on crutches, treated with rest and ice, and referred for orthopædic follow-up.  See service treatment records dated October 11, 1980.  The Veteran was taken to a private hospital, where he underwent an open menescectomy.  This evidence is sufficient for a grant of service connection for residuals of a right knee meniscal tear.  

As for the left knee, service treatment records dated in October 1998 confirm that the Veteran underwent a left knee meniscectomy in 1997, but there is no indication that this was related to an injury during National Guard service, so service connection for left knee meniscal tear is not warranted.  However, the Veteran was diagnosed by a military orthopædic surgeon, midway during his 2003 active duty deployment, with bilateral knee arthritis/degenerative joint disease and placed on "permanent" profile.   See June 2003 service treatment records.  There is no allegation or evidence of left or right knee arthritis prior to this time.  A March 2012 VA examiner also returned a diagnosis of bilateral knee arthritis.  Accordingly, the Board finds that the evidence is sufficient for a grant of service connection for left knee and right knee arthritis on a direct basis.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for left knee arthritis is granted.

Service connection for residuals of a right knee meniscal tear and arthritis is granted.


REMAND

As to the claim of service connection for an eye disorder, on VA examination in March 2012 the examiner stated that the Veteran did not have an eye condition other than congenital or developmental refractive error; however, the Veteran maintains that he has suffered from dry eyes with concomitant blurred/cloudy vision ever since his active duty service in Turkey.  He competently and credibly testified, however, that while in Turkey he lived and worked in a warehouse that was permeated with a cloud of concrete dust emanating from an unfinished concrete floor as wel as sand from nearby Iraq.  See Board Hearing Transcript, pp. 8-11.  He further competently and credibly testified that his eyes were irrigated by medics during active duty service and that he has had to use eye drops for his dry eyes.  Transcript, p. 8.  To ascertain whether the Veteran's dry eye complaints are related to service he should be accorded a new VA examination.  

As for the claims for service connection for a left hip, right hip, and low back disorder, in April 2013 a VA examiner opined that the Veteran's hip & low back conditions were not aggravated by his knee condition because "the objective evidence" did not show "a lack of abnormal pelvic girdle angulation or grossly antalgic gait."  However, during his 2014 Board hearing the Veteran testified that he sees a private orthopædic doctor for his bilateral hip and low back problems, and that this doctor had told him that his hip and back problems were due to gait disturbance secondary to his bilateral knee disability.  See Board Hearing Transcript, pp. 17-18.  He also testified that he was unable to walk up and down stairs, and felt as if he needed a cane or crutches around at all time.  Transcript, p. 23.  Remand for the Veteran's private medical records, which were not in the claims file at the time of the 2013 claims file review is necessary.  38 C.F.R. § 3.159(c)(1).  The Veteran should then be accorded a new VA examination.  Id.  On remand notice of the criteria for establishing service connection on a secondary basic (38 C.F.R. § 3.310), and of how VA determines disability ratings and effective dates (Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), must be sent.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue VCAA notice to the Veteran that apprises him of the the information and evidence needed to establish service connection on a secondary basis; and of how VA determines disability ratings and effectives dates.

2.  After requisite authorization from the Veteran, request his Tricare medical records; particularly, all vision and orthopædic treatment records dated after April 2005.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

3.  Invite the Veteran to submit lay evidence from himself and from other individuals who have first-hand knowledge regarding his in-service and post-service eye, hip, and back symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for VA examination(s) regarding his claims for service connection for a chronic dry eye disorder, a left and right hip disorder, and a low back disorder.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.    

Following completion of the examination(s) and a review of the claims file, the examiner(s) are requested to opine as follows:

a) whether it is at least as likely as not that the Veteran's eye problems, namely, chronic dry eyes and blurred and cloudy vision, are related to any incident of active duty service, including the Veteran's exposure to environmental hazards (airborne sand and concrete dust) during his Gulf War era service in Turkey.  

b) whether it is at least as likely as not that a current hip and/or back disorder, if found, was incurred during active duty service or in the year afterwards.  In formulating this opinion the examiner must comment on the Veteran's report that as Acting Command Sergeant Major for his group in Turkey he was heavily weighed down with laptops, brief cases, "and stuff like that," in addition to weapons and body armor.

c) If it is determined that a current left hip, right hip, or low back disorder was not incurred during service or in the year after service, please opine as to whether it is at least as likely as not that a current left hip, right hip, and low back disorder was caused by one or both of the Veteran's service-connected knee disabilities (including any associated gait and/or postural impairment).

d) If it is determined that a current left hip, right hip, or low back disorder was not caused by a service-connected knee disability (including any associated gait and/or postural impairment), please opine as to whether it is at least as likely as not that a current hip and/or back disorder is/has been aggravated by one or both of the Veteran's service-connected knee disabilities, including any associated gait and/or postural impairment.

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected knee disability, beyond its natural clinical course.

All examination findings and a rationale for all opinions expressed and conclusions reached must be set forth in a legible report.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

5.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claims for service connection for a chronic dry eye disorder; a left hip disorder, including as secondary to service-connected knee disabilities; a right hip disorder, including as secondary to service-connected knee disabilities; and a low back disorder, including as secondary to service-connected knee disabilities.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case on this issue, and return this matter, and any other appeal perfected during the remand period, to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


